Rule 23 order filed                   2018 IL App (5th) 170226 

May 10, 2018;

Motion to publish granted                   NO. 5-17-0226

May 18, 2018.

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                 FIFTH DISTRICT
______________________________________________________________________________

MICHELLE PICKENS,                               )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     St. Clair County.
                                                )
v.                                              )     No. 15-L-301
                                                )
AAHMES TEMPLE #132, LLC,                        )     Honorable
                                                )     Vincent J. Lopinot,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

       JUSTICE OVERSTREET delivered the judgment of the court, with opinion.
       Justices Welch and Moore concurred in the judgment and opinion.

                                           OPINION

¶1     The plaintiff, Michelle Pickens, filed a complaint against the defendant, Aahmes Temple

#13, LLC, alleging that she suffered injuries due to the defendant’s negligence when she slipped

and fell at the defendant’s facility. When the defendant failed to file an appearance or an answer,

the circuit court entered a default judgment in favor of the plaintiff, awarding the plaintiff

$42,837.63 in damages. Nine months later, the defendant filed a motion to quash service and set

aside the default judgment, arguing that the default judgment was void because the plaintiff

never served it with process. The circuit court denied the motion, and the defendant appeals. For

the following reasons, we affirm.




                                                1

¶2                                       BACKGROUND

¶3     The defendant is an Illinois limited liability company that operates a nightclub facility in

East St. Louis, Illinois, at which its members and guests socialize at various functions. On May

21, 2015, the plaintiff filed a one-count complaint against the defendant alleging that she

sustained injuries at the defendant’s facility because of the defendant’s negligence when she

slipped on a substance on the floor. At the time the plaintiff filed her lawsuit, the defendant’s

articles of organization filed with the Secretary of State designated its registered agent as an

individual named “Jesse Gurley” and established the company’s registered office at “104

Fletcher St., Collinsville, IL 62234” (registered office).

¶4     The plaintiff employed Kenneth Bouas of Bi-State Investigative Services, Inc., to serve

the summons and complaint upon the defendant’s registered agent. Unknown to the plaintiff, her

attorney, and Bouas, however, the defendant’s registered office was a home in which three

individuals named “Jesse Gurley” had lived at various times: Jesse Gurley III, Jesse Gurley IV,

and Jesse Gurley V. The defendant intended that its registered agent was to be Gurley IV, but the

defendant’s designation of its registered agent did not include a suffix to distinguish which of the

Jesse Gurleys located at its registered office was its registered agent.

¶5     Gurley III is Gurley IV’s father, had lived at the location of the defendant’s registered

office for over 30 years, and had no affiliation with the defendant. Gurley V is Gurley IV’s son

and also lived at the location of the defendant’s registered office but had no association with the

defendant. In addition, at the time the plaintiff filed her complaint, Gurley IV no longer resided

or conducted any business on behalf of the defendant at the defendant’s registered office.

¶6     On July 24, 2015, Bouas filed a “process service affidavit” in which he certified that, on

June 8, 2015, he served the summons and complaint on a “Jesse Gurley” at the defendant’s


                                                  2

registered office. He identified the “Jesse Gurley” he served as being a black male approximately

65 years old. Bouas’s affidavit included a line for identifying the name of the person to be served

that stated, “Aahmes Temple #132, LLC a Corp. care of Jesse Gurley.” The affidavit form

provided check boxes for “service type” that included, among other options, a check box for

“personal” service and a check box for “corporation” service. Bouas mistakenly checked the box

next to “personal” as the service type he completed.

¶7     According to Bouas, when he served the summons and complaint, he knocked on the

door of a residence that was located at the address of the defendant’s registered office and a

person answered the door. Bouas asked for “Jesse Gurley,” and the person answering the door

said, “I’m Jesse Gurley.” Bouas identified himself as a process sever and told the person

answering the door that he had a summons from the St. Clair County court. He read the caption

of the complaint and stated that the papers were for “registered agent, Jesse Gurley.”

¶8     According to Bouas, the person who answered the door and identified himself as Jesse

Gurley, accepted the service of the summons and complaint, and did not indicate that he was the

incorrect person or that he did not understand what was presented to him. The person who

accepted the service of process was Gurley III.

¶9     No one entered an appearance or answered the complaint on behalf of the defendant after

Bouas served the summons on Gurley III. On September 1, 2015, the plaintiff sent a certified

letter addressed to “Jesse Gurley” at the address of the defendant’s registered office. The purpose

of this letter was to advise the defendant, through its registered agent, that more than 30 days had

elapsed since the service of the summons and complaint and that no one had entered an

appearance or answered the complaint on behalf of the defendant. The letter included a file-

stamped copy of the complaint and Bouas’s affidavit of service of the complaint and summons.


                                                  3

Gurley III received and signed for this letter on September 5, 2015. Again, no one took action on

behalf of the defendant after Gurley III signed for this letter.

¶ 10   On December 14, 2015, the plaintiff filed a motion for a default judgment. The plaintiff

also sent a copy of the motion and notice of hearing on the motion by certified mail to the

defendant c/o “Jesse Gurley” at the registered office. The letter included another copy of the

complaint as well as the plaintiff’s medical bills that she intended to present as part of her proof

of damages. The record indicates that the person who signed for this certified mail signed the

receipt as “Jesse Gurley” with an illegible suffix that could be III or IV. According to Gurley IV,

the signature is not his. In addition, he did not recognize the signature but believed that Gurley

III signed for the letter but never gave it to him. Gurley III, however, stated that the signature

was not his and denied signing for this letter.

¶ 11   On January 12, 2016, the plaintiff sent another certified letter to the defendant c/o “Jesse

Gurley” at the registered office, again attempting to notify the defendant of the complaint and

proof of service and that she would be seeking a default judgment on January 19, 2016. The

letter included exhibits that the plaintiff stated she would present at the hearing. Gurley III signed

for this letter on January 14, 2016. Again, no one appeared or answered the complaint on behalf

of the defendant.

¶ 12   On January 19, 2016, the plaintiff appeared in court for a hearing on her motion for a

default judgment. The defendant failed to appear. The circuit court entered an order granting the

plaintiff’s motion for a default judgment on the issue of liability. On January 27, 2016, the

plaintiff attempted to send a copy of the default order to the defendant by certified mail

addressed to the defendant c/o “Jesse Gurley” at the address of the defendant’s registered office.

The letter included notice that the plaintiff intended to appear in court on March 15, 2016, to


                                                   4

establish her damages. Gurley IV’s mother, Earline, who also lived at the address, signed for the

certified letter on January 30, 2016. Again, no one appeared on behalf of the defendant.

¶ 13   On March 18, 2016, the defendant filed a statement with the Secretary of State to indicate

a change of its registered agent. In this document, the defendant designated Suskin Lockett as its

registered agent, rather than Jesse Gurley, and listed a new address for its registered office.

¶ 14   On March 23, 2016, the plaintiff sent a letter to the clerk of the circuit court with a

proposed order concerning the default judgment and sent a copy of the letter and proposed order

to the defendant c/o Jesse Gurley at the defendant’s previous registered office (Gurley III’s

home). Earline signed for this letter. On April 1, 2016, the plaintiff appeared in court to prove

her damages. The circuit court entered a default judgment against the defendant, awarding her

$42,837.63 in damages.

¶ 15   On July 25, 2016, the plaintiff filed a citation to discover assets. On September 27, 2016,

Bouas attempted to serve the citation to discover assets on the defendant c/o “Jesse Gurley” at

Gurley III’s home. This time Earline spoke with Bouas and informed him that the Jesse Gurley

he needed to speak to was Gurley IV who had moved to Shiloh, Illinois.

¶ 16   On October 1, 2016, Bouas served the citation to discover assets on Gurley IV at 2740

Lake Lauren Drive, Shiloh, Illinois. In his affidavit, Bouas attested that he served “Jesse

Gurley,” a black male with an approximate age of 45. With respect to the type of service, Bouas

checked the boxes for personal and corporation. Once served with these documents, Gurley IV

gave the documents to a person who was affiliated with the defendant. The defendant then

retained counsel and, on October 17, 2016, it filed a motion to quash service and to set aside the

default judgment. This motion is the subject matter of the present appeal.




                                                  5

¶ 17   In its motion to quash, the defendant alleged that the circuit court’s January 19, 2016,

default order was void due to a lack of proper service. The defendant filed Gurley IV’s affidavit

in support of the motion. In his affidavit, Gurley IV stated that he resided in Shiloh, Illinois, that

he was the former registered agent for the defendant, and that he was never served with the

summons and complaint in the lawsuit.

¶ 18   On November 1, 2016, the parties appeared in court on the motion to quash, and the

circuit court granted the parties “limited discovery regarding agency and service.” The parties

then took the depositions of Gurley III, Gurley IV, Earline Gurley, and Bouas. The defendant

filed the transcripts of these discovery depositions in support of its request to quash service and

set aside the default judgment.

¶ 19   Gurley IV testified in his deposition that he had previously lived at the address of the

defendant’s registered office for approximately 22 years but moved from that address to a new

address in Belleville sometime in 2012. Prior to moving, he lived at the location of the

defendant’s registered office with his parents, Gurley III and Earline, as well as his ex-wife, two

daughters, and son, Gurley V, who was born in July of 1995. When he left that address in 2012,

his parents, ex-wife, two daughters, and son continued to reside at the address. He explained that

his great-grandfather and grandfather, Jesse Gurley and Jesse Gurley II, had passed away prior to

February 2015.

¶ 20   At the time of the deposition, Gurley IV lived in Shiloh, Illinois. He testified that when

he lived at the location of the defendant’s registered office he often received mail addressed to

“Jesse Gurley” and had to open the mail to determine which Jesse Gurley was the intended

recipient of the mail. He testified that his father and his son were never associated with the




                                                  6

defendant as a member, director, or agent. He was the only person who had resided at the

defendant’s registered office who had been associated with the defendant in any capacity.

¶ 21   Gurley IV testified that he became associated with the defendant as a member in 2010 or

2011, that he became a member of its board in 2011 or 2012, and that he served in that capacity

for approximately one year. As a board member, his responsibilities were fundraising events for

the club. He did not file any of the defendant’s paperwork with the Secretary of State and did not

know who was responsible for the filings. When he moved from the defendant’s registered office

in 2012, he did not inform the defendant that he had changed his address. He explained that, after

2013, he was no longer a member of or affiliated with the defendant. He said that the defendant

suspended his membership privileges in 2014 because he quit paying his dues.

¶ 22   Gurley IV stated that he was not aware that he was the registered agent for the defendant

and did not know who filed the paperwork that designated him as the registered agent. He

testified that, had anyone asked him if he would serve as the defendant’s registered agent, he

would have said no. He testified that he first learned that he had been designated as the

defendant’s registered agent when he was served with citation to discover assets in October 2016

after he had moved to Shiloh. He testified that he never received the summons and complaint or

any of the certified letters that Gurley III and Earline signed for. He stated that neither he nor the

defendant ever gave Gurley III or Earline authority to accept service on behalf of the defendant.

¶ 23   Gurley III testified during his deposition that he had resided at the location of the

defendant’s registered office for 30 years and that he was not the defendant’s registered agent.

He recalled Bouas serving him “papers” associated with the plaintiff’s lawsuit. He testified that

the process server told him that he had papers for Jesse Gurley and that he had to “sign for it or

receive it.” According to Gurley III, the process server never said that he was looking to serve


                                                  7

“Jesse Gurley as a registered agent of Aahmes Temple in Pickens versus Aahmes Temple.”

Gurley III stated that he did not have “any conversation with a process server or anybody about

the specifics involved” in the case “other than just mail being delivered to my house for either

me or my son.” He claimed that he did not know what he was accepting and that the process

server did not ask him if he was the registered agent of the defendant. He agreed that his son

never told him that he could accept anything on behalf of the defendant.

¶ 24   Gurley III explained that Gurley IV lived at the address of the defendant’s registered

office from 1984 through 2012 and that it was a common occurrence for deliveries, packages, or

mail intended for him, his son, or his grandson to be received by an unintended family member

with the same name. He testified that he always either gave his son his mail or put it in a pile for

him to pick up later and that he instructed all household members to do the same.

¶ 25   Gurley III recalled giving paperwork regarding the plaintiff’s lawsuit to Gurley IV. He

testified that he believed that he had the authority to accept deliveries on behalf of his son and

that it was common practice for him to do so at the address. After being shown documents that

the defendant filed with the Secretary of State, he agreed that the documents did not contain

anything that would distinguish which “Jesse Gurley” located at the defendant’s registered office

was the defendant’s registered agent. With respect to accepting the service of the summons and

complaint on June 8, 2015, the following exchange took place during his deposition:

               “Q. Do you recall that happening back in June of 2015, a process server coming

       to you and giving you a paper that looks like what’s indentified in—

               A. I don’t know—remember the exact date—but I know received paperwork

       similar to that that I probably signed for, because I knew my son was involved in the




                                                 8

       group at one time, and that’s my address. Anything that comes to my house that’s got a

       name Jesse Gurley, I’m interested in it.

               Q. And you’re going to accept that?

               A. Yes, if it has my name on it, and it’s a possibility it could be something that I

       need to follow up on or do something about.

               Q. And even if it’s for your son, you’re going to accept it; correct?

               A. It—

               Q. And do you have the authority to accept deliveries, packages, mail on behalf of

       your son?

               A. Well, I—you answer—when you say authority, I feel I do, because it’s my

       house and my name on there. If it’s not mine, they shouldn’t be delivering it to me or

       asking me to sign or look at it. So—

               Q. And when you pass mail on to your son, he understands that you’ve accepted

       that on his behalf, correct?

               A. Yes.

               Q. Yes. And he’s never told you not to do that; correct?

               A. No.”

¶ 26   Earline Gurley testified during her deposition that she had lived at the address for over 30

years and that it was a common occurrence that she received mail intended for Gurley IV at her

home. She explained that she would give her son his mail and he would thank her. She stated that

she had authority to sign for mail that was delivered to her home for Gurley III or Gurley IV, that

she put all mail for Gurley IV in a pile for him, that he picked up his mail multiple times in 2015,

and that she believed that he picked up all of the documents related to the plaintiff’s lawsuit that

                                                  9

were delivered to her home. According to Earline, Gurley IV never told her that she could not

accept paperwork on his behalf. Earline agreed that nothing in the defendant’s paperwork filed

with the Secretary of State would distinguish which “Jesse Gurley” at the defendant’s registered

office was the defendant’s registered agent.

¶ 27   Bouas testified at his deposition that he served the summons and complaint to an

individual named Jesse Gurley at the address of the defendant’s registered office on June 8,

2015. He testified:

        “I knocked on the door, he answered the door. I asked for Jesse Gurley. He said, ‘I’m

       Jesse Gurley.’ At that time I said, ‘I’m a process server,’ identified myself, said I had a

       summons from St. Clair County Court, and then I read the Michelle Pickens versus

       Aahmes Temple, LLC, and it was paper for registered agent, Jesse Gurley.”

¶ 28   Bouas testified that he did not ask the Jesse Gurley who answered the door whether he

was the defendant’s registered agent. He stated that his standard practice was to “read the

plaintiff, defendant and then who it’s being served to.” He did not remember the person who he

served “saying very much at all, other than he was Jesse Gurley.”

¶ 29   Bouas testified during his deposition that when he went to the defendant’s registered

office to serve the citation to discover assets, he spoke with Earline and asked for Jesse Gurley.

Earline responded, “Jesse Gurley my son?” and Bouas replied, “Jesse Gurley, whoever the

registered agent is for [the defendant].” Earline informed him that he did not live at that address

anymore, and she gave him Gurley IV’s address in Shiloh. Bouas then began attempts to serve

Gurley IV in Shiloh, serving him with the citation to discover assets on October 1, 2016.

¶ 30   On March 7, 2017, the circuit court conducted a hearing on the defendant’s motion to

quash service and set aside the default judgment. After arguments from counsel, the circuit court


                                                10 

denied the defendant’s motion. The court reasoned that the defendant “named Jesse Gurley, no

other specifics” as its registered agent and that the defendant was “asking for relief from

something that they could have avoided in many ways.” The court entered a written order as

follows: “Defendant’s Motion to Set Aside Default Judgment and Quash Service heard and

denied.” On April 6, 2017, the defendant filed a motion to reconsider, which the circuit court

denied on April 19, 2017. This appeal ensued.

¶ 31                                    ANALYSIS

¶ 32   The defendant argues that the circuit court erred in denying its motion to quash service

and set aside the default judgment because service of the complaint and summons was invalid. It

argues that because the plaintiff did not properly serve it with the summons and complaint, the

circuit court’s default judgment is void.

¶ 33   Initially, we note that the defendant’s motion did not cite the section of the Illinois Code

of Civil Procedure (Code) under which it brings its motion. Section 2-1401 of the Code allows

parties to undo or avoid final judgments more than 30 days after the judgment is entered. 735

ILCS 5/2-1401 (West 2014). In Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 102

(2002), the supreme court held that a pleading that challenges a void judgment based on invalid

service is, in substance, a section 2-1401 motion. Accordingly, in the present case, we will treat

the defendant’s motion to quash service and set aside the default judgment as a section 2-1401

petition. We review an order denying a section 2-1401 petition under the de novo standard of

review. People v. Vincent, 226 Ill. 2d 1, 18 (2007).

¶ 34   Also, with respect to the standard of review, we note that the circuit court did not conduct

an evidentiary hearing on the defendant’s motion. It decided the issue based on pleadings,

affidavits, deposition transcripts attached to pleadings, and arguments from counsel. Where a


                                                11 

trial court holds no evidentiary hearing and bases its decision on documentary evidence, our

review is de novo. Bank of New York Mellon v. Karbowski, 2014 IL App (1st) 130112, ¶ 10. 1

¶ 35    The issue raised in the defendant’s motion was whether the plaintiff properly served the

defendant with the summons and complaint. Service of process “is fundamental to any

procedural imposition on a named defendant.” Murphy Brothers, Inc. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 350 (1999). It serves the dual purposes of protecting a defendant’s right to

due process by allowing proper notification and an opportunity to be heard (In re Dar. C., 2011

IL 111083, ¶ 61) and “vests jurisdiction in the court over the person whose rights are to be

affected by the litigation” (Equity Residential Properties Management Corp. v. Nasolo, 364 Ill.

App. 3d 26, 31 (2006)).

¶ 36    In absence of service of process or a waiver of service by the defendant, a court

ordinarily may not exercise power over a party. Id. A judgment entered by a circuit court without

jurisdiction over the parties is void and may be challenged at any time. BAC Home Loans

Servicing, LP v. Mitchell, 2014 IL 116311, ¶ 17.

¶ 37    In the present case, both parties incorrectly focus on section 2-204 of the Code, which

provides that “[a] private corporation may be served (1) by leaving a copy of the process with its

registered agent or any officer or agent of the corporation found anywhere in the State; or (2) in

any other manner now or hereafter permitted by law.” (Emphases added.) 735 ILCS 5/2-204

(West 2014). The defendant is not a private corporation; it is an Illinois limited liability

        1
         There appears to be a dispute among the courts concerning which party has the burden of proof
when the defendant disputes the agency of the person served. Aspen American Insurance Co. v. Interstate
Warehousing, Inc., 2016 IL App (1st) 151876, ¶ 23, rev’d on other grounds, 2017 IL 121281. Some
courts have held that the burden is on the plaintiff to prove the presence of the agency relationship, and
some courts have held that the defendant has the burden of proving that the person served was not an
agent for purposes of accepting service. Id. Here, we need not determine which party had the burden of
proof because our decision on review would be the same regardless of which party had the burden of
proof in the proceedings below.

                                                   12 

company. Service on a limited liability company is governed by section 1-50 of the Limited


Liability Company Act. 805 ILCS 180/1-50 (West 2014); John Isfan Construction, Inc. v.


Longwood Towers, LLC, 2016 IL App (1st) 143211, ¶ 38. 


¶ 38   Under section 1-50 of the Limited Liability Company Act, a plaintiff can serve process


upon a limited liability company only by serving “the registered agent appointed by the limited


liability company or upon the Secretary of State.” 805 ILCS 180/1-50(a) (West 2014). 


Specifically, the statute provides in relevant part as follows:


                   “§ 1-50. Service of process on limited liability company.

               (a) Any process, notice, or demand required or permitted by law to be served

       upon either a limited liability company or foreign limited liability company shall be

       served either upon the registered agent appointed by the limited liability company or

       upon the Secretary of State as provided in this Section.

               (b) The Secretary of State shall be irrevocably appointed as an agent of a limited

       liability company upon whom any process, notice, or demand may be served under any of

       the following circumstances:

                       (1) Whenever the limited liability company shall fail to appoint or

               maintain a registered agent in this State.

                       (2) Whenever the limited liability company’s registered agent cannot with

              reasonable diligence be found at the registered office in this State or at the

              principal place of business stated in the articles of organization.” Id. § 1-50(a),

              (b)(1), (b)(2).

¶ 39   While section 2-204 of the Code allows private corporations to be served by service upon

any “agent” of the corporation found anywhere in the state, section 1-50 of the Limited Liability


                                                  13 

Company Act is more limited. It allows service only “upon the registered agent appointed by the

limited liability company or upon the Secretary of State.” Id. § 1-50(a). Therefore, in the present

case, in order to find the plaintiff’s service to be proper under the statute, we must find that

Gurley III was “the registered agent appointed by the limited liability company.” We believe

that, because of the defendant’s filings with the Secretary of State, Gurley III was authorized by

the defendant to accept service of process on behalf of the defendant under the plain language of

the Limited Liability Company Act.

¶ 40   Section 1-35 of the Limited Liability Company Act provides that each limited liability

company “shall continuously maintain in this State a registered agent and registered office,

which agent must be an individual resident of this State or other person authorized to transact

business in this State.” Id. § 1-35(a). The company’s articles of organization must set forth the

name of the company’s registered agent and the address of its registered office, and the articles

of organization must be filed with the Secretary of State. Id. § 5-5(a)(3), (b).

¶ 41   In the present case, as noted above, the defendant’s articles of organization set forth

“Jesse Gurley” as its registered agent and set forth Gurley III’s home address as its registered

office. Although Gurley IV testified that the defendant intended to name him as its registered

agent, not Gurley III, the defendant’s articles of organization failed to make such a distinction.

The process server relied on the defendant’s representations to effect service of process on the

company, and the process server complied with the defendant’s express representations with

respect to both the exact name and location of its registered agent. Service on a person bearing

the exact name as the company’s registered agent and located at the exact address of the

company’s registered office is service that is calculated to give the defendant fair notice of the

pending lawsuit. Based on the statutory scheme outlined above, we believe that the legislature


                                                 14 

intended for such service to be effective under section 1-50 of the Limited Liability Company

Act.

¶ 42   Had the defendant identified its registered agent as Jesse Gurley IV or had the process

server served Gurley III at a location other than the defendant’s registered office, our conclusion

might be different. Here, however, the process server delivered the summons according to the

defendant’s directions. If the defendant’s statutory obligation to establish its registered agent and

registered office is to have any meaning, then service on a person having the exact name as the

defendant’s registered agent and located at the exact address of the defendant’s registered office

has to be effective service. The defendant had absolute control concerning the identification and

location of its registered agent; it cannot now escape the consequences of the manner in which

the summons was delivered when it was delivered in accordance with its own manifestations of

agency.

¶ 43      Because the plaintiff’s service of process complied with the requirements of section 1-50

of the Limited Liability Company Act, the circuit court correctly denied the defendant’s motion

to set aside the default judgment and quash service.

¶ 44                                  CONCLUSION

¶ 45   For the foregoing reasons, the judgment of the circuit court is hereby affirmed.



¶ 46   Affirmed.




                                                 15 

                                2018 IL App (5th) 170226

                                      NO. 5-17-0226

                                         IN THE

                           APPELLATE COURT OF ILLINOIS

                                FIFTH DISTRICT
________________________________________________________________________
MICHELLE PICKENS,                               )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     St. Clair County.
                                                )
v. 	                                            )     No. 15-L-301
                                                )
AAHMES TEMPLE #132, LLC,                        )     Honorable
                                                )     Vincent J. Lopinot,
      Defendant-Appellant.                      )     Judge, presiding.
_______________________________________________________________________
Rule 23 Order Filed:                May 10, 2018
Motion to Publish Granted:          May 18, 2018
Opinion Filed:                      May 18, 2018
________________________________________________________________________
Justices:           Honorable David K. Overstreet, J.

                  Honorable Thomas M. Welch, J., and
                  Honorable James R. Moore, J.,
                  Concur
________________________________________________________________________
Attorney          Dedra M. Moore, 4601 State Street, Suite 100B-1, East St. Louis,
for               IL 62205-1359
Appellant
________________________________________________________________________
Attorneys         Michelle M. Rich, Kristina D. Cooksey, Thomas C. Rich, 6
for               Executive Drive, Suite 3, Fairview Heights, IL 62208
Appellee
_______________________________________________________________________